Citation Nr: 0941209	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the right leg.

2.  Entitlement to an increased evaluation for varicose veins 
of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active military duty in the US Army 
from April 1960 to March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appellant was notified of this action 
and he appealed to the Board for review.  After obtaining 
additional medical evidence with respect to the appellant's 
bilateral varicose veins disorder, the RO granted an 
increased rating for this disorder in a rating action issued 
in February 2009.  In that action, the RO bifurcated the 
disorder and assigned separate 20 percent disability ratings 
for each leg.  The bifurcation was done in accordance with 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 7120 (2009).  This is not a full grant of the benefit 
sought on appeal because a higher rating is available.  
Regarding a claim for an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these now 
bifurcated issues remain before the Board.

The appellant then provided testimony before the undersigned 
Veterans Law Judge (VLJ) in May 2009 via a videoconference 
hearing.  A transcript of that hearing was produced and a 
copy has been included in the claims folder for review.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant's varicose veins of the left and right legs 
are manifested by pain, swelling, occasional itching and 
ulcers, and some discoloration.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 40 percent evaluation for varicose veins of 
the left leg have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.104, Diagnostic Code 7120 (2009).

2.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 40 percent evaluation for varicose veins of 
the right leg have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issues of entitlement to 
increased evaluations for varicose veins of both legs.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).  With respect to the issues before the 
Board, the appeal does stem from the appellant's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Court has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 506 (2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

Shortly after the appellant was released from active duty in 
1963, he applied for VA benefits for varicose veins of both 
legs.  After undergoing a medical examination and upon 
reviewing of the appellant's service medical treatment 
records, the RO granted service connection for this 
condition.  A noncompensable evaluation was assigned in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 7120 
(1964).  By 1968, the disability rating had been increased to 
30 percent.  See Rating Decision, November 21, 1968.  This 
increase occurred after the appellant submitted treatment 
records showing that the disability had been more disabling.  
Again, the disability was rated pursuant the criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 7120 (1968).  It is 
noted that under this code, both legs were rated as a single 
entity.  

Thirty-eight years later, in May 2006, the appellant 
submitted a claim to the VA asking that his varicose vein 
disability be examined and a determination made as to whether 
an evaluation in excess of 30 percent could be assigned.  He 
then underwent a VA medical examination of his legs.  This 
occurred in August 2006.  Prior to the exam, the appellant 
told the doctor that the legs produced pain and that 
elevating the legs sometimes helped to relieve the pain.  He 
complained of pain, inflammation, fatigue, numbness, and 
tingling in the legs.  The physical examination of the legs 
revealed multiple, palpable varicosities of both extremities.  
They were located on both the front and back of the lower 
limbs.  Nonpitting edema was discovered but ulcers were not 
reported.  Another VA examination of the legs was 
accomplished in January 2009.  The appellant repeated his 
previous statements concerning the manifestations produced by 
the condition.  Edema was again noted as was an ulcer around 
the right shin.  

The appellant private and VA medical records have been 
obtained and included in the claims folder for review.  These 
records show that during the course of this appeal, the 
appellant has sought repeated treatment for his varicose 
veins.  The records indicate that private doctors have 
recommended additional stripping of the veins or undergoing a 
course of injections to dissolve the veins.  The records show 
that the appellant has experienced pain, dry skin, ulcers, 
and swelling.

In conjunction with his claim, the appellant provided 
testimony before the undersigned VLJ in May 2009.  During 
that hearing, the appellant described his legs and 
symptoms/manifestations produced by the varicose disability.  
He reported that the legs would sometimes change colors - 
becoming darker, more swollen, and painful.  He noted that 
small ulcers would appear on his legs but that as long as he 
did not itch or bump them, they would heal without infection.  
It was also said by the appellant that support hose and the 
elevating of the legs only provided temporary relief from 
pain and swelling.  

As noted above, the rating criteria used to evaluate varicose 
veins has changed since the appellant was first rated for the 
condition in 1964.  The current rating criteria, found at 38 
C.F.R. Part 4, Diagnostic Code 7120 (2009), rates each 
appendage separately.  Under this code, a 10 percent 
evaluation is warranted for varicose veins that are 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent evaluation requires 
persistent edema which is not completely relieved by 
elevation of the extremity, whether or not there is beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
assigned when varicose veins cause persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.

The Board notes that the Appellant has continually asserted 
that he has persistent lower leg edema with changes in the 
color of the legs.  As an initial matter, as the appellant 
has never been diagnosed with massive, board-like edema with 
constant pain at rest, and because the appellant has never 
asserted or described such a degree of symptomatology, a 100 
percent disability rating is not warranted.  Similarly, 
because he has never claimed to have, and has never been 
diagnosed with, persistent, vice occasional, ulceration, a 
rating of 60 percent is not be warranted.

However, as previously discussed, in order to warrant a 40 
percent evaluation for varicose veins, there must be a 
finding that the claimant has persistent edema and stasis 
pigmentation or eczema.  Although the appellant has asserted 
that the legs produce itching, it is noted by the Board that 
eczema per se has never been actually diagnosed by a medical 
professional.  Nevertheless, the Board finds that the 
appellant's lay statements believable and competent, and the 
statements add credence to the appellant's claim.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology represents competent evidence.

Yet, does the appellant suffer from persistent edema?  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In this case, the presence of edema has been confirmed via 
the treatment records and, more importantly, the two VA 
examination reports.  While none of the medical care 
providers have classified the edema or swelling as 
"persistent", after considering the complete evidence of 
record, including the appellant's own lay descriptions and 
the medical evidence discussed above, the Board concludes 
that there is at least an approximate balance of positive and 
negative evidence regarding whether the appellant has 
persistent edema.  It is added that the Board finds that the 
lay evidence presented by the appellant has been generally 
credible and ultimately competent, and is also supported by 
medical evidence strongly suggesting that the appellant has 
persistent edema in both legs.  See Barr v Nicholson, 21 Vet. 
App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, 
the Board finds that a 40 percent disability evaluation for 
varicose veins of the left leg and varicose veins of the 
right leg, but no higher, is warranted under 38 C.F.R. Part 
4, Diagnostic Code 7120 (2009).  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
various examination results, along with the information 
provided by the appellant, attest to the severity of his 
varicose vein condition.  They do suggest that the 
appellant's condition of each leg is under evaluated.  Thus a 
40 percent rating, but no more, is warranted.  In sum, the 
Board allows the appellant's claim.  The benefit-of-the-
doubt-rule has been considered in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected varicose vein disability of the right and left legs 
is inadequate.  A comparison between the level of severity 
and symptomatology of the appellant's varicose vein disorder 
with the established criteria found in the rating schedule 
shows that the rating criteria reasonably describes the 
appellant's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
varicose vein disability.  Indeed, it does not appear from 
the record that he has been hospitalized during the course of 
this appeal for that disability.  Additionally, there is not 
shown to be evidence of marked interference with employment 
solely due to the disability.  There is nothing in the record 
which suggests that the varicose veins of the right and left 
legs markedly impacted his ability to perform his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2009) is not warranted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson and Hart et al.  The Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a 40 percent rating 
from the date of his claim for each leg.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.




ORDER

1.  Entitlement to a 40 percent evaluation for varicose veins 
of the left leg is granted, subject to the laws and 
regulations governing the payment of monetary awards.

2.  Entitlement to a 40 percent evaluation for varicose veins 
of the right leg is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


